Opinion issued July 24, 2008












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-01118-CR
____________

GUILLERMO RODRIGUEZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 185th District Court 
Harris County, Texas
Trial Court Cause No. 1123361



MEMORANDUM  OPINION
 On July 14, 2008, appellant, Guillermo Rodriguez, filed a motion to dismiss
the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	Any pending motions are denied as moot.
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).